PD-0272-15
                             PD-0272-15                             COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                 Transmitted 3/12/2015 10:42:34 AM
March 12, 2015                                                     Accepted 3/12/2015 11:28:41 AM
                                                                                      ABEL ACOSTA
                                                                                              CLERK
                            Cause No. PD-_______-14

GARY VISE,                      §      PETITION FOR DISCRETIONARY
Appellant-Petitioner            §
                                §      REVIEW FROM THE
v.                              §
                                §      FOURTH COURT OF APPEALS
STATE OF TEXAS                  §
Appellee-Respondent.            §      Cause No. 04-14-00077-CR

       PETITIONER’S FIRST MOTION FOR EXTENSION OF TIME
          TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:
    COMES NOW, GARY VISE, Petitioner, and files this motion for an

extension of time in which to file his Petition for Discretionary pursuant to Texas

Rules of Appellate Procedure 10.5(b) and 68.2(c). In support of this motion,

Petitioner shows the court the following:

       Petitioner was convicted of the felony offense of Assault Family Violence by

Strangulation. The Fourth Court of Appeals affirmed the conviction on February

11, 2015. Petitioner did not request rehearing in the Fourth Court of Appeals.

Petitioner’s Petition for Discretionary Review is currently due on March 13, 2015.

       Undersigned counsel was preparing for a Motion for New Trial hearing in

State v. Sandra Briggs in the 187th District Court; was working on written objections

to a Federal Magistrate Judge’s recommendations in a 28 USC § 2254 in Gonzales

v. Thaler, 2:14-CV-00058; on an appeal to the Fourth Court of Appeals in Rudy


                                            1
Martinez v. State 04-14-00619-CR; and on a Petition for Discretionary in State v.

Ambrose, PD-0143-15 that was filed in this Court on March 9, 2015. Counsel is

need of additional time to research and draft Petitioner’s Petition for Discretionary

Review and requests that the time to file is extended to Monday April 13, 2015.

      WHEREFORE, Petitioner prays this Court grant this first request and extend

the time for filing her petition to Monday April 13, 2015.


                                       Respectfully submitted:

                                       __/s/Dayna L. Jones_______
                                       Dayna L. Jones
                                       Bar No. 24049450
                                       LAW OFFICE OF DAYNA L. JONES
                                       1800 McCullough Avenue
                                       San Antonio, Texas 78212
                                       (210)-255-8525– office
                                       (210)-223-3248—fax
                                       Daynaj33@gmail.com


                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Motion was

electronically sent to opposing counsel via U.S. Mail at 101 W. Nueva, San Antonio,

Texas 78205 on March 12, 2015.

                                       __/s/Dayna L. Jones_____
                                       DAYNA L. JONES




                                          2
                            Cause No. PD-_______-15

GARY VISE,                      §      PETITION FOR DISCRETIONARY
Appellant-Petitioner            §
                                §      REVIEW FROM THE
v.                              §
                                §      FOURTH COURT OF APPEALS
STATE OF TEXAS                  §
Appellee-Respondent.            §      Cause No. 04-14-00077-CR

     ORDER ON PETITIONER’S FIRST MOTION FOR EXTENSION OF
       TIME TO FILE PETITION FOR DISCRETIONARY REVIEW

      On this the ______ day of _________, 2015, came to be heard Petitioner’s

First Motion for Extension of Time to Petition for Discretionary Review, and it

appears to the court that this motion should be:

                     GRANTED                         DENIED

      IT IS THEREFORE ORDERED that the time for filing Petitioner’s Brief in

this cause be extended to ____________________, 2015.



SIGNED THIS THE _________ DAY OF _______________, 2015.

                                       __________________________
                                       JUDGE PRESIDING




                                          3